Citation Nr: 0200863	
Decision Date: 01/25/02    Archive Date: 02/05/02

DOCKET NO.  00-18 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for synovitis and 
arthritis of the right ankle.

2.  Entitlement to a permanent and total disability rating 
for pension purposes, to include extra-schedular 
consideration.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from January 1975 to December 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of November 1998 from the 
Department of Veterans Affairs (VA), Portland, Oregon, 
Regional Office (RO) which denied the benefits sought on 
appeal.

REMAND

The veteran was scheduled to have a hearing at the RO on 
November 27, 2001 before a traveling Member of the Board.  He 
failed to appear for that hearing.  Subsequently, however, in 
a letter dated in December 2001, the veteran requested a new 
hearing date on the basis that he had been unable to appear 
previously due to mechanical difficulties with his car.  Such 
a request may be granted if good cause has been shown for the 
failure to appear.  See 38 C.F.R. § 20.704(d) (2001).  In a 
ruling dated later in December 2001, the Board granted the 
motion to reschedule the hearing.

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

The RO should add the veteran's name to 
the schedule of hearings to be conducted 
at the RO before a traveling Member of 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The appellant need take no action until notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




